Case 2:17-cr-00002-LGW-BWC Document 88 Filed 05/13/21 Page 1of5

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

UNITED STATES OF AMERICA
Case No. 2:17cr002
ORDER ON MOTION FOR
Vv. SENTENCE REDUCTION UNDER
18 U.S.C. § 3582(c)(1)(A)
(COMPASSIONATE RELEASE)
JAMES MARTIN GRAHAM

Upon motion of xX] the defendant [ | the Director of the Bureau of Prisons for a

reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable
factors provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the
Sentencing Commission,

IT IS ORDERED that the motion is:

[_] GRANTED

LJ The defendant’s previously imposed sentence of imprisonment of is reduced to
. If this sentence is less than the amount of time the defendant already served, the sentence
is reduced to a time served; or
[| Time served.
If the defendant’s sentence is reduced to time served:
[-] This order is stayed for up to fourteen days, for the verification of the

defendant’s residence and/or establishment of a release plan, to make
appropriate travel arrangements, and to ensure the defendant’s safe
release. The defendant shall be released as soon as a residence is verified,

a release plan is established, appropriate travel arrangements are made,
Case 2:17-cr-00002-LGW-BWC Document 88 Filed 05/13/21 Page 2of5

and it is safe for the defendant to travel. There shall be no delay in
ensuring travel arrangements are made. If more than fourteen days are
needed to make appropriate travel] arrangements and ensure the
defendant’s safe release, the parties shall immediately notify the court and
show cause why the stay should be extended; or
[ ] There being a verified residence and an appropriate release plan in place,
this order is stayed for up to fourteen days to make appropriate travel
arrangements and to ensure the defendant’s safe release. The defendant
shall be released as soon as appropriate travel arrangements are made and
it is safe for the defendant to travel. There shall be no delay in ensuring
travel arrangements are made. If more than fourteen days are needed to
make appropriate travel arrangements and ensure the defendant’s safe
release, then the parties shall immediately notify the court and show cause
why the stay should be extended.
[] The defendant must provide the complete address where the defendant will reside
upon release to the probation office in the district where they will be released because it
was not included in the motion for sentence reduction.
LJ Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term”
of [] probation or L] supervised release of months (not to exceed the unserved
portion of the original term of imprisonment).
[] The defendant’s previously imposed conditions of supervised release apply to
the “special term” of supervision; or

[| The conditions of the “special term” of supervision are as follows:
Case 2:17-cr-00002-LGW-BWC Document 88 Filed 05/13/21 Page 3of5

[] The defendant’s previously imposed conditions of supervised release are unchanged.

L] The defendant’s previously imposed conditions of supervised release are modified as

follows:

[J DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the

United States Attorney to file a response on or before , along with all Bureau of Prisons

records (medical, institutional, administrative) relevant to this motion.

DENIED after complete review of the motion on the merits.

[><] FACTORS CONSIDERED (Optional)

Defendant contends his medical conditions, cystic sinusitis and hypertension, along with
the risks associated with COVID-19, warrant compassionate release pursuant to 18 U.S.C.
§ 3582(c). First, though Defendant’s medical records confirm that he has allergic rhinitis (also
known as hay fever), the records do not reflect that it substantially affects his ability to engage in
self-care within his facility. Indeed, the records show that Defendant has had normal pulmonary
exams, and his oxygen saturation rate has been ninety-eight percent on room air. Secondly, the
CDC has not recognized allergic rhinitis as a condition for which individuals “might be at an
increased risk” or “are at an increased risk” of a serious case of COVID-19. On the other hand,
hypertension has been recognized by the CDC as a condition which “possibly” can make a person
more prone to severe illness. However, Defendant’s medical records show that his hypertension
is being monitored and treated with prescription medications. Furthermore, his declining receipt
of a COVID-19 vaccine undermines his argument that his health puts him at an increased risk for

contracting a serious case of the virus. See, e.g., United States v. Ortiz, No. 5:18-CR-00264, 2021
Case 2:17-cr-00002-LGW-BWC Document 88 Filed 05/13/21 Page 4of5

WL 1422816, at *4 (E.D. Pa. Apr. 15, 2021) (“[W]hile a petitioner who declines a COVID vaccine
is ‘within his rights to refuse any treatment he wishes to forego, he cannot simultaneously claim
that he must be released because of the risk of complications while refusing a vaccine that could
virtually eliminate that risk.’”). Finally, the Bureau of Prisons’ website reflects no confirmed
inmate COVID-19 cases in Defendant’s facility as of May 10, 2021. The Court concludes that
Defendant has not met his burden to show an extraordinary and compelling reason to warrant
compassionate release.

Finally, even if the Court were to assume Defendant had met his burden to show an
extraordinary and compelling reason for compassionate release, the factors contained in 18 U.S.C.
§ 3553(a) weigh in favor of Defendant serving the sentence imposed. In the present case,
Defendant was attributed with the equivalent of 4,050 images of child pornography on his
computer. On July 7, 2017, pursuant to a written plea agreement, Defendant pleaded guilty to
possession of child pornography. With a criminal history category of II and a total offense level
of 35, Defendant’s sentencing guideline range was 188 to 235 months’ imprisonment. In January
2018, the Court sentenced Defendant to the lower end of the guidelines at 188 months’
imprisonment. Currently, Defendant’s projected release date is May 31, 2030, meaning he has
about nine years left to serve. If Defendant were released now, he will have served well below his
favorable sentence. Notably, too, Defendant continues to make light of his offense of conviction,
describing his offense as “strictly computer related” with “no child victims” and “no use of
violence.” The Court concludes that granting Defendant compassionate release at this juncture
would not reflect the seriousness of his crime, promote respect for the law, provide just punishment

for the offense, nor afford general or specific deterrence for similar offenses.
Case 2:17-cr-00002-LGW-BWC Document 88 Filed 05/13/21 Page 5of5

[ DENIED WITHOUT PREJUDICE because the defendant has not exhausted all

administrative remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since

receipt of the defendant’s request by the warden of the defendant's facility.

IT IS SO ORDERED.

Dated:

hog 13 Qe

   
 

a
D STATES DISTRICT JUDGE
